PER CURIAM.
Timothy Antonio Jones seeks to appeal the district court’s order denying his motion filed under 28 U.S.C. § 2255 (2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Jones, Nos. CR-98-148; CA-01-18-3 (E.D.Va. Jan. 28, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.